El Juez Asociado Se. Alduey,
emitió la opinión del tribunal.
Tenemos pendiente de resolución una moción de los ape-lados para que desestimemos la apelación establecida en este caso y debemos resolverla antes de poder considerar los mé-ritos de la apelación, porque si la desestimación es proce-dente quedará terminado el asunto en esta Corte Suprema y no podremos decidir el recurso en su fondo.
El pleito versa sobre impugnación de la elección de los tres demandados y apelantes quienes fueron electos en las *477elecciones generales verificadas en esta Isla el 2 de noviem-bre de 1920 miembros de la Asamblea Municipal de Fajardo, impugnación que los demandantes fundan en que los deman-dados no tenían capacidad legal el día 11 de octubre de 1920 para figurar como elegibles en la papeleta oficial para las elecciones y en que por esa incapacidad conocida de los elec-tores corresponde cubrir sus puestos a los tres demandan-tes, que aparecen derrotados por los tres demandados, según el escrutinio verificado por la Junta Insular de Elecciones.
Los demandados fueron notificados dé la demanda el día 31 de diciembre de 1920 y presentaron excepciones previas contra ella pero cuando el día 10 de enero de 1921 se celebró la primera sesión de la Asamblea Municipal de Fajardo cons-tituida por las personas electas en noviembre anterior, sola-mente uno de los tres demandados tomó posesión de sn cargo y los otros dos presentaron en ese día la renuncia de sus puestos electivos, siéndoles aceptadas al día siguiente y nom-bradas otras dos personas por la Asamblea Municipal para sustituirlos;. y también en este día el otro demandado que había tomado posesión del cargo lo renunció y fué nombrada otra persona en su lugar. En 26 de enero de 1921 los tres demandados pusieron estos hechos en conocimiento de la Corte de Distrito de Humacao y le pidieron que fuera sobreseído y archivado el pleito con las costas a los demandantes por-que por razón de sus renuncias y nombramiento de otras personas para ocupar sus puestos carecía este pleito de fina-lidad práctica. Se opusieron los demandantes a esa petición y la corte la declaró sin lugar dictando después sentencia en rebeldía de los demandados declarando nula su elección, disponiendo que sean desposeídos ele sus cargos y que sean instalados en ellos los demandantes, y condenándolos a pagar las costas, gastos, desembolsos y honorarios de abogados de los demandantes.
Apelada esa sentencia por los demandados se fundan los *478apelados para solicitar que la desestimemos en las siguientes razones:
“Primera, porque los demandados y apelantes no son parte agra-viada por la sentencia que dictara la Corte de Distrito de Humacao toda vez que dichos demandados y apelantes renunciaron los cargos controvertidos y se separaron del litigio.
“Segunda, porque los expresados demandados y apelantes no tienen interés alguno en este pleito, y en tal virtud la controversia planteada es puramente ficticia y carece de finalidad práctica, toda vez que la sentencia que en definitiva dictara esta Honorable Corte Suprema no podría ni perjudicar ni beneficiar a los apelantes en este caso.
“Tercera, porque las renuncias expresadas anteriormente apare-cen de una moción de los expresados demandados apelantes presen-tada ante la Corte de Distrito de Humacao, que se encuentra trans-crita en la página 55 de los autos radicados en la secretaría de esta Honorable Corte Suprema. ’ ’
Los apelados resumen las tres anteriores razones en el alegato escrito que nos han presentado en apoyo de su mo-ción de desestimación en la siguiente cuestión: Que los de-mandados no son parte perjudicada por la sentencia y que por este motivo no pueden apelar de ella, de acuerdo con el artículo 294 del Código de Enjuiciamiento Civil, que es la ley aplicable al caso, según el cual la apelación podrá esta-, blecerse por la parte agraviada por la resolución judicial.
La ley sobre impugnación de elecciones, aprobada en 7 de marzo de 1906, Compilación de los Estatutos Revisados, sec-ción 898, y siguientes, regula el procedimiento en los casos de impugnación de elecciones de los funcionarios a que la ley se refiere y si bien la sección cuarta dispone que en esos juicios se observarán las reglas que rigen para los procedi-mientos en asuntos civiles, sin embargo, con respecto a ape-laciones declara su sección 11 que “del fallo de la Corte de Distrito podrá apelar cualquiera de las partes para ante la Corte Suprema * * * ” por lo que los demandados te-nían el derecho de apelar de la sentencia dictada contra ellos *479en la Corte de Distrito de Humacao, porque eran los impug-nados y además porque les perjudica, no sólo por el pronun-ciamiento que tiene declarando nula su elección y disponiendo que sean desposeídos de sus cargos, sino también porque ban sido condenados en costas, por lo que aún de acuerdo con el artículo 294 del Código de Enjuiciamiento Civil son parte perjudicada por la sentencia contra ellos dictada, sin que baya ocurrido después de la sentencia becbo alguno que baga que la apelación carezca de finalidad práctica, pues si por la renuncia que hicieron de sus cargos antes de dictarse la sentencia debió sobreseerse el pleito en la corte inferior es cuestión a considerar y decidir en la apelación contra la sen-tencia pero no es motivo para que la desestimemos, por cu-yas razones no es procedente que declaremos con lugar la moción de desestimación de la apelación y pasaremos a con-siderar ésta por sus méritos.
Trataremos primeramente el segundo de los motivos ale-grados por los apelantes para pedirnos que revoquemos la sentencia recurrida, en el que alegan que fué error de la corte inferior el declarar sin lugar la moción que le hicieron para - que sobreseyera y archivara el pleito porque habiendo re-nunciado los cargos objeto del mismo carecía de finalidad práctica su resolución, porque si ese error existe y debió ac-eederse a la petición de los demandados por la corte inferior entonces no sería necesario para nosotros considerar y resolver los otros motivos del recurso. Para el estudio de esta cuestión nos bastarán los hechos que antes hemos relacionado.
Fundó la corte inferior su negativa de sobreseimiento en el párrafo 161 de 9 R. C. L., página 1172, en el que dice:
“En vista del carácter personal del procedimiento estatutorio im-pugnando una elección, parece que si la persona declarada electa a un cargo renuncia o rehúsa aceptarlo y otra persona es nombrada o electa antes de que se instituya la impugnación, esto constituye una defensa válida al procedimiento instituido contra él, y que no puede hacérsele demandado y obligado a litigar un cargo que ya no desem-*480peña ni tiene. Pero parece también que después de la iniciación del procedimiento no puede, mediante renuncia, evitar la sentencia de desposesión.”
Pero exponen los apelantes que esa doctrina no está ex-presada en forma positiva sino en forma dudosa y que si la acción lia de dirigirse contra la persona a la cual se haya librado el certificado de elección, como dispone la sección 2 de la Ley sobre Impugnación de Elecciones, no puede prose-guirse el pleito contra los demandados que ya no lo tienen por haberlo renunciado..
De acuerdo con la citada ley de impugnación de elecciones, la demanda fué dirigida contra las personas a cuyo favor se libró el certificado de elección y aunque es cierto que poste-riormente los demandados renunciaron los cargos para que fueron electos y que se nombraron a otras personas para que ocuparan sus vacantes, esto no produce el resultado de que el pleito carezca de finalidad práctica y de que la jurisdicción de la corte haya terminado en virtud de esas renuncias, por-que disponiendo nuestra Ley Municipal que las vacantes en los cargos de la Asamblea Municipal las cubrirá ésta nom-brando a personas del mismo partido político a que perte-necía el que ha de ser sustituido, sería la renuncia del puesto impugnado cubierta por otra persona de las mismas ideas políticas un medio muy sencillo de impedir que se averiguara en los tribunales la ilegalidad de una elección y privaría al candidato derrotado ilégalmente de su derecho de ocupar el cargo que reclama, conducta que los tribunales no pueden amparar. Además, exigiendo la Ley sobre' Impugnación de Elecciones que el demandado preste fianza si quieje ocupar el cargo impugnado mientras se decida la contienda y que si no lo hace en el término que fija pueda entonces prestarla el demandante y entrar desde luego en posesión de dicho cargo, de sostenerse la teoría de los demandados se les reco-nocería el derecho de violar esa ley, pues mediante su renun-cia y sin prestar fianza esos cargos irían a hombres de sus *481mismas ideas políticas y daría esto ocasión a que los deman-dantes tuvieran qne iniciar procedimientos para ocupar los cargos cuya posesión les da la ley, si prestan la fianza que dejaron de dar sus demandados.
Todo lo expuesto nos convence de que por razón de nues-tras leyes las personas que lian obtenido el certificado de. elección no pueden impedir, cuando su elección es impugnada, que el pleito continúe hasta sentencia definitiva, aunque re-nuncien los puestos. Así se resolvió también en los casos de Davis v. Jones, 123 Ala. 647, 26 So. 321, y en los de Sweeney v. Adams, 141 Cal. 588, 75 Pac. 182, y en el de Bush v. Head, 154 Cal. 277, 97 Pac. 512, aunque en estos dos el fundamento fué el interés del publico por concederse el derecho de im-pugnación a cualquier elector del condado, por más que am-bos pleitos fueron establecidos por los candidatos derrotados' sin que conste que ejercitaron ese derecho como electores. Según “McCrary on Elections,” párrafo 456 a, página 335, se ha declarado por la Cámara de Representantes de los Esta-dos Unidos en. el caso que cita de Mackey v. O’Connor, 2 Ells. 561, que cuando, pendiente en dicha Cámara un pleito •sobre impugnación de elección y después de haberse presen-tado las alegaciones y las pruebas, el demandado muere y se nombra un sucesor por lo que resta de su término, el puesto del sucesor depende del pleito .sobre la elección del demandado originalmente y que en consecuencia queda obli-gado por las alegaciones y pruebas en la contienda original y por la decisión que después se rinda.
Así, pues, entendemos que no cometió la corte inferior el error que se le atribuye por haber negado el sobreseimiento y archivo del pleito por la renuncia de los demandados.
Resuelta esta cuestión consideraremos el error que se alega en primer término, que se funda en haber declarado la corte inferior sin lugar la excepción previa opuesta a la demanda.
La acción fué establecida por Eladio J. Caudal, José Vidal *482Planellas y Luis Acosta Beeerril contra Salvador Vargas, Avelino P. Carrión y Ramón Piñeiro, quienes alegaron contra ella la excepción previa de indebida acumulación de partes y de acciones así como que no aduce hechos determinantes de causa de acción, pero en este recurso de apelación los de-mandados apelantes sólo insisten en el último fundamento de su excepción para pedirnos la revocación de la sentencia dic-tada contra ellos y por tanto a él nos limitaremos.
En la demanda se alega que el día de las elecciones gene-rales de 2 de noviembre de 1920 y con anterioridad a las 12 .del día del día 11 de octubre de 1920 los demandados care-cían de capacidad legal para el desempeño de los cargos de miembros de la Asamblea Municipal de Fajardo porque el demandado Avelino F. Carrión había sido destituido dos ve-ces, con anterioridad a la inscripción de su nombre como candidato, del cargo de miembro de la Policía Insular, la pri-mera vez por mala conducta y la segunda por conducta in-moral y por haber jurado a sabiendas y falsamente, con el propósito de reingresar en el cuerpo de la Policía Insular, que nunca había sido destituido del cargo de policía y que había cesado en él por expiración del tiempo por el cual fué nombrado. En cuanto a Salvador Vargas se alega que fué acusado ante la Corte Municipal de Fajardo por el delito de infracción al artículo 162 del Código Penal del que fué de-clarado culpable y que por él fué condenado a reclusión en la cárcel municipal de Fajardo, ordenando también el tribunal que su nombre fuera eliminado de las listas electo-rales del municipio de Fajardo. Con respecto a Ramón Pi-ñeiro la demanda expone que también fué acusado ante la 'misma corte por igual delito que Vargas y que fué decla-rado culpable siendo condenado a reclusión en la cárcel municipal, ordenándose asimismo que su nombre fuera elimi-nado de las listas electorales del municipio de Fajardo. En la alegación quinta de la demanda se dice además que esas sentencias contra Vargas y Piñeiro fueron dictadas en 30 *483de agosto de 1920 y 3 de septiembre de 1920, respectivamente; que fueron cumplidas por esos demandados en la cárcel municipal de Fajardo y que fueron notificadas a la Junta Insular de Elecciones, que verificó la eliminación de los nom-bres de los expresados demandados de acuerdo con los tér-minos de las sentencias ameritadas. Se expone también en la demanda que esos motivos de ineligibilidad e incapacidad de los demandados eran bien conocidos por el electorado y por toda la comunidad de Fajardo porque las sentencias fue-ron dictadas por la Corte Municipal de Fajardo en el curso de un juicio público con numerosa concurrencia de ciudadanos por el carácter sensacional que en la comunidad tenían los procesos criminales contra Vargas y Piñeiro y porque esas sentencias, y en especial el particular en que se ordenó la eliminación de los demandados de las listas electorales, fue-ron objeto de pública propaganda en las tribunas y que por distintos medios de publicación se Fizo saber personalmente a los electores que toda persona que votara la candidatura socialista de Fajardo perdía su voto en cuanto a los candi-datos demandados se refiere, pues la destitución de Avelino F. Carrión de miembro del cuerpo de la Policía Insular por actos delictivos y conducta inmoral eran también conocidos por los electores de Fajardo y habían sido, como las sen-tencias dichas, objeto de general comentario y advertencia en Fajardo durante el período electoral. Asimismo se ale-gan las condiciones personales de elegibilidad de los tres de-mandantes y que fueron los candidatos derrotados en las elecciones por los tres demandados pero que siendo nula e ineficaz la elección de éstos por las razones dichas los de-mandantes fueron realmente elegidos porque los votos emi-tidos a favor de cada uno de los demandados no pueden con-tarse en su beneficio, por lo que procede considerar la can-didatura del partido socialista de Fajardo como si los nom-bres de los demandados no hubieran sido incluidos en ella y sus puestos permanecieran en blanco por lo que debe pro-*484clamarse electos a los tres demandantes en defecto de los demandados a los que siguen en el número de votos entre los no elegidos según el escrutinio .anunciado oficialmente por la Junta Insular de Elecciones.
Las alegaciones de la demanda muestran claramente que la teoría en que los demandantes fundan su derecho es la de que la incapacidad de los tres demandados-para ser ele-gidos como miembros de la Asamblea Municipal de Fajardo produce el resultado de que no deben contarse los votos que obtuvieron y que por consiguiente corresponde desempeñar esos cargos a los tres demandantes porque siguieron en el número de votos a los tres demandados. Por su parte los demandados apelantes sostienen que la teoría de los deman-dantes, que es conocida como la regla inglesa, no ha sido aceptada por los tribunales americanos los que, por el con-trario, con excepción de muy pocos, declaran que la elección de una persona incapaz para desempeñar el cargo no da de-recho al contrario derrotado para ocupar el puesto de aquél y que por tanto la demanda basada en esa teoría no acep-tada no alega hechos determinantes de acción a favor de los demandantes.
La regla inglesa referida ha sido aceptada por muy pocos tribunales de los Estados Unidos pues casi la totalidad de los que han tenido que resolver cuestiones como la que esta-mos considerando la han rechazado enérgicamente como con-traria a los principios de la forma republicana de los Estados Unidos. Así encontramos que según McCrary on Elections, página 248, 20 C. J. 207, notas 43-48 y 9 E. 0. L. 1126, mien-tras ha sido aceptada en Indiana, en algún caso de Ohio y de New York, y recientemente en Wisconsin, ha sido recha-zada por el Congreso de los Estados Unidos y en Arkansas, California, Georgia, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Michigan, Minnesota, Missouri, Mississippi, Montana, Nebraska, New Jersey, North Carolina, North Da*485kota, Pennsylvania, Rhode Island, South Dakota, Vermont, West Virginia y Puerto Rico.
En. vista del número de decisiones contrarias a la regla inglesa en los Estados Unidos podemos concluir que la casi totalidad de .los tribunales de la Unión Americana están en contra de su adopción, según declara McCrary en la página 249 de su obra citada, y así, aunque en el reciente caso del año 1910 de State ex rel. Brancroft v. Frear, 144 Wis. 90, cuatro de los siete jueces de ese tribunal dijeron que el peso de la autoridad, inglesa y americana, sostiene que los votos dados a un candidato sabiendo que no podrá ejercer las fun-ciones para que es electo son considerados como nulos, los tres jueces disidentes declararon que la regla de los casos contrarios tiene el peso de la autoridad en el país.
. No cabe pues duda de lo dicho teniendo en cuenta, el nú-mero de decisiones, pero si examinamos los argumentos adu-cidos para rechazar esa regla y para sostenerla, encontrare-mos muy justificada la actitud contraria a su adopción. Así, ya en el año 1859 la Corte de California, en el caso de Sanders v. Haynes, 13 Cal. 153, dijo:
“Se observará que la defensa se funda en que los votos dados a Turner, suponiendo que él recibió el mayor número, son nulos a causa de su ineligibilidad. No lo creemos así. Aunque en algunos casos antiguos puede encontrarse sostenida esta doctrina, creemos que la mejor opinión ahora es que no es correcta. La importante contro-versia en el Parlamento Británico entre Wilkes y Luttrel ha susci-tado mucha discusión, y las opiniones de los juristas y de los polí-ticos se hallan divididas. Pero la opinión prevaleciente, inglesa y americana, en los tiempos modernos, parece ser contra el precedente establecido en ese caso,. En el caso de Whitman y Melony, (10 Cal. 88) el <Tuez Presidente Field claramente declara su opinión en favor del principio de que los votos dados a un candidato inelegible no se cuentan al candidato que le sigue en número. En State of Wisconsin v. Giles, (1 Chand 117) se sostuvo la misma doctrina, que fué robus-tecida por los Jueces de la Corte Suprema de Maine, en su opinión, que se encuentra en 38 Mo. 597. Nuestros precedentes legislativos parece que siguen el mismo rumbo. Como principio, pensamos que *486así debe ser la ley. Una elección es la deliberada selección de una mayoría o de una pluralidad de los electores. Esto se demuestra por los votos de los electores. Pero si la mayoría de esos votos, por equivocación de la ley o de becbo, se dan a un candidato inelegible de ningún modo se sigue de aquí que el siguiente a él en el número de votos debe ocupar el cargo. Si así se hiciera, puede ser electo un candidato que baya recibido un pequeño número de votos y que sin esa equivocación nunca hubiera sido electo. Los votos no son menos legales porque se hayan dado a una persona en cuyo favor no puedan ser contados y la persona que le sigue en la lista de can-didatos no recibe una pluralidad de votos porque su contrario sea inelegible. Los votos dados a éste ciertamente que no pueden con-tarse en. su beneficio, pero esto no es razón para que se cuenten a favor de su contrario, quien posiblemente no los hubiera recibido. Es más claro, más justo y más consistente con la teoría de nuestras instituciones declarar que esos votos no tienen efecto para la elec-ción que darles el efecto de desagradar la voluntad popular y decla-rar electo para el cargo a un hombre cuyas pretensiones ha recha-zado el pueblo.”
Esta doctrina fué sostenida por dicha corte en el año 1877 en el caso de Crawford v. Dunbar, 52 Cal. 41.
En la obra que hemos citado del Sr. McCrary, página 249, después de citar los casos en que se ha considerado y rechazado la regla inglesa, dice:
“Así se verá que el peso de la autoridad en este país está deci-didamente contra la adopción en él de la doctrina inglesa. Y cree-mos que la sana política así como la razón y la autoridad, prohiben la adopción de esa doctrina en este país. Es una idea fundamental entre nosotros el que la mayoría, o por lo menos una pluralidad, es la que elija a una persona para un cargo público, mediante el voto popular. Entre nosotros una elección es la deliberada preferencia de una mayoría o de una pluralidad de electores. Cualquier doc-trina que abra el camino para un gobierno por la minoría en cual-quier caso es anti-republicana y anti-americana. La regla inglesa, si nos adherimos a ella, tendría en muchos casos el efecto de compeler a grandísimas mayorías a someterse a pequeñísimas minorías, puesto que una persona inelegible puede recibir, y en muchos casos ha reci-bido, una gran mayoría de votos. Basta, en tal caso, con declarar nula la elección. La misma cuestión fué ampliamente discutida y *487resuelta, en lo que respecta al Senado de los Estados Unidos, en el caso de Joseph. G-. Abbot de North Carolina. La decisión en ese caso fué contra la adopción de la regla inglesa en este país y Abbot, qué a pesar de haber recibido una minoría de los votos emitidos recla-maba el asiento en aquel cuerpo por el fundamento de que fué' la única persona elegible por la cual se votó, fué declarado no electo. Y se afirmó taxativamente en el informe del comité que el hecho dé que los electores tengan aviso de la inelegibilidad del candidato al emitir sus votos a su favor, nada importa. La observación hecha por el Juez Strong en Commonwealth v. Cluley, (56 Pa. St. 270) en el sentido de que ‘la persona incapacitada es, sin embargo, una persona y que cada voto que se le da es válido’ se cita con aprobación. La amplia doctrina de que en este país la elección por una minoría de las personas que votan no será tolerada bajo ninguna circunstancia fué afirmada. El Sr. Carpenter, de la minoría del comité, presentó un informe cuidadoso sosteniendo el derecho del Sr. Abbot al puesto, siendo amplio el debate, pero el Senado sostuvo a la mayoría del Comité. ’ ’
Sobre la misma cuestión se dice en 15 Cyc., página 391, con citas de numerosos casos, lo siguiente:
“Es una idea fundamental de la política americana que la ma-yoría es la que gobierna y que ninguna persona puede ser electa a un cargo a menos que reciba una mayoría o, por lo menos, una plu-ralidad de todos los votos. Consiguientemente, se ha establecido por la Cámara de Representantes de los Estados Unidos que la inelegi-bilidad del candidato que reciba el mayor número de votos no da derecho al candidato que reciba el siguiente número mayor de votos, aún cuando la elección se celebre en un Estado en que prevalezca la regla contraria. La misma regla se ha adoptado por el Senado de los Estados Unidos y tiene el apoyo del gran peso de la autoridad judicial en los Estados Unidos. ’ ’
Por nuestra parte este Tribunal Supremo en el año 1906, en el caso de Domenech v. Moret, 13 D. P. R. 99, consideró la misma cuestión y rechazó la regla inglesa al sostener, la sentencia apelada que declaró sin lugar la demanda por'dos razones, siendo una de ellas que “Si un candidato es inele-gible las cortes deben declararlo así por medio de un' pro-*488cedimieuto adecuado, no pudiendo el resultado de tal acción, tomada por la corte, servir para elegir al candidato que le sigue en orden;” argumentación que no puede considerarse como obiter dictum en ese caso como sostienen ahora los ape-lados porque fué una de las razones por las cuales se resolvió la apelación. En esa opinión se citaron los casos de Saunders v. Hayne, 13 Cal. 154 y de Crawford v. Dunbar, supra, y si bien es cierto que en el primero de ellos disintió uno de los jueces del parecer de los otros dos, sin embargo, la opi-nión de la mayoría fué ratificada al resolver la reconsidera-ción que de ella se pidió y en el otro caso fué confirmada la doctrina por los votos de todos los jueces. Además, según bemos visto antes, la casi totalidad de los Estados que ban considerado esta cuestión lia rechazado la regla inglesa.
Para sostener la teoría de que debemos adoptarla en este caso alegan los apelados que requiriendo nuestra Ley Electoral que los candidatos por petición, como son los deman-dados, presenten con la petición una declaración jurada ma-nifestando que son elegibles, lo que demuestra la. voluntad del legislador de que en la papeleta electoral no figuren can-didatos inelegibles, sostener que puedan ser electos sería es-tablecer o admitir el contrasentido jurídico de que las leyes favorecieran su propia infracción. Es cierto que la ley per-sigue con esa disposición que en las listas electorales figuren solamente personas que tengan la condición de elegibles, pero el hecho de que por un motivo o por otro llegue a figurar en las papeletas electorales una persona, incapacitada para ser electa producirá la nulidad de su elección, no se le con-tarán los votos obtenidos por ella, pero este no trae como consecuencia lógica que se entienda que no fué votada, cuando en realidad obtuvo el mayor número de votos, y que por tanto se entienda que sólo obtuvo votos el que le siguió en número aunque el resultado de la elección demuestre que no obtuvo los votos de la mayoría.
Otra razón de los apelados es que siendo el voto obliga--*489torio, no para la acción negativa de derrotar al adversario sino para la positiva de elegir, el elector debe elegir en cada municipio nn determinado número de personas para miem-bros de la asamblea municipal y que sabiendo los electores en Fajardo que los tres demandados no tenían capacidad para ser electos, al votar por la candidatura socialista en la que figuraban los tres demandados votaban por todos los candidatos de ella menos por los tres demandados porque legalmente no estaban en la candidatura. Según los beelios de la demanda los apelantes no eran elegibles, no tenían de-recho a estar en la candidatura, pero el hecho es qu°e estaban en ella por no haber sido sustituidos por otros por lo que de acuerdo con la ley debían figurar en la papeleta electoral y así no puede sostenerse que legalmente no estaban en ella, que no fueron votados y que por esto los demandantes obtu-vieron el mayor número de votos y deben ocupar los cargos que reclaman. Lo cierto es que los demandados obtuvieron la mayoría de los votos.
El argumento de que por conocer los electores la inelegi-bilidad de los demandados deben entenderse electos los que les siguieron en número de votos, plantea francamente la petición de que adoptemos la regla inglesa de la cual hemos tratado antes y que hemos visto no ha sido aceptada en los Estados Unidos de América ni por este tribunal, según el caso citado de Domenech v. Moret. Pero se sostiene que después de esta sentencia, y tal vez como consecuencia de ella, la Legislatura enmendó la Ley Electoral en el sentido de que si la incapacidad o muerte de un candidato debida-mente nombrado ocurriese después de las doce del día del 11 de octubre su nombre permanecería en la candidatura de su partido y si recibiera el mayor número de votos para el cargo se declararía éste vacante y se proveería tal y como dispone la ley. (Sección 39 a, Leyes de 1908, página 88, re-producida en las Leyes de 1919, página 565.) Basta la lec-tura de este precepto legal para quedar convencido de que *490según la ley pnede estar en la candidatura nna persona ine-legible pndiendo recibir los votos de los electores annqne con el resaltado de qne sn puesto se declarará vacante, sin que por causa de esa incapacidad ocupe su puesto la persona que le siga en el número de votos. Opinamos que por la citada enmienda no se lia establecido diferencia entre el caso presente y el de Domenech v. Moret, supra, como sostienen los apelados, pues se limitó a declarar cómo Rabia de pro-cederse en caso de incapacidad del candidato ocurrida des-pués de las doce del día del 11 de octubre; y el hecho de que en este caso la incapacidad de los demandados ocurrió antes de esa fecha, sin que fueran sustituidos por otros pro-puestos por el comité o junta debidamente autorizado o fa-cultado para representar al partido en tales casos, como dis-pone la ley para cuando la incapacidad ocurre antes del día 11 de octubre, no favorece a los demandantes para ocu-par los cargos de aquéllos, pues por el hecho de que la Ley Municipal exija que se declaren electos a los que hayan reci-bido el mayor número de votos hasta completar el número total de miembros que componen la Asamblea Municipal no puede sostenerse que los demandantes obtuvieron la mayoría de votos, aunque luego resulte que la elección de los deman-dados sea nula.
Como último argumento se alega por los apelados que por haber adoptado nuestra Legislatura el sistema austra-liano de elecciones, que es de origen inglés, debe ser de apli-cación la regla inglesa a que venimos refiriéndonos y que los tribunales de la Unión han ido aceptándola al adoptar el sis-tema australiano. Este sistema regula el procedimiento electoral pero en nada se refiere en cuanto a que la vacante de un inelegible debe ser ocupada por el candidato derrotado y en cuanto al segundo particular, si bien es cierto que en 9 R. C. L.,‘ párrafo 127, página 1126 se dice que se ha decla-rado en un reciente caso que el peso de la autoridad, tanto inglesa como americana, sostiene que cuando los electores *491votan por nn candidato sabiendo que no puede, posiblemente, ejercer sns funciones, los votos son perdidos, citando para sostener esa opinión, el caso de State v. Frear, 144 Wis. 79, 128 N. W. 1068, 140 A. S. R. 992, sin embargo en ese caso la resolución se tomó por cuatro jueces contra tres.
Como resumen de la cuestión que venimos estudiando que-remos decir que hemos consignado con alguna amplitud las opiniones que rechazan la doctrina inglesa porque expresan claramente las poderosas razones que hay en nuestro sistema político para rechazar, como rechazamos, la doctrina de la regla inglesa, y que por nuestra cuenta poco más podríamos decir, como no sea que a nuestro entender el hecho cierto de la elección de un candidato, aunque sea incapaz para desem-peñar el cargo, no puede ser destruido por la teoría más o menos ficticia de que por conocer los electores la incapacidad del candidato no votaron pqr él, cuando la verdad es que le dieron el mayor número de votos. Podrá quedar vacante ese cargo pero no puede por ese motivo conferírsele el puesto al candidato que le siguió en el número de votos, que fue rechazado por la mayoría de los electores.
Por las razones expuestas la demanda no aduce hechos determinantes de acción para que por la incapacidad de los demandados ocupen sus puestos los demandantes y debe ser desestimada, pues aún prescindiendo de este extremo de la demanda, tampoco pueden los demandantes discutir en el procedimiento de impugnación de elecciones la incapacidad de los demandados para ocupar los puestos para que fueron electos pues, como dijo este tribunal en el caso de Domenech v. Moret tantas veces citado, “en cuanto a la acción contra la cual se ha interpuesto el recurso de apelación equivale a un procedimiento con arreglo a la ley, prescribiendo la forma de impugnación de elección de funcionarios, etc.,” aprobada en marzo 7, 1907 (debe ser 1906), tal procedimiento no puede prosperar pues esa ley por sus propios términos *492es aplicable a casos en que el contendiente o demandante tiene derecho a ser declarado electo si tuviere éxito.
La sentencia apelada debe ser revocada y dictarse otra declarando sin lugar la demanda.

Revocada la sentencia y desestimada la de-manda sin especial condena de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.